Title: To Thomas Jefferson from Harry Innes, 21 January 1794
From: Innes, Harry
To: Jefferson, Thomas



Dr Sir
Kentucky January 21st: 1794

Agreable to the promise contained in my last Letter I now inclose you the Remonstrance drawn and circulated by the Democratic society in this state. I shall only observe that it here meets with very general approbation.
I think I hinted in my Letter that foreign aid had been offered to Kentucky; it has been told me to day that Majr. Genl. Logan of the state Militia has resigned his state command and taken an Appointment of-I expect-a Brig. Genl. under the Repub. of France. Your old friend Clarke is first in command. It is also said that Colo. John Montgomery late of the Ileonoise Regiment has embodied 200 men in the Cumberland settlement and hath marched to the mouth of that River where he is now encamped and lately took several Boats loaded with provision destined for New Orleans.
These communications are made to you from report-yet I beleive are facts and are intended to inform you of the temper and opinions of the Western people on the subject of the Navigation of the Mississippi that Government may be watchful and take decissive measures in that business. You may rest assured that nothing has kept the people in this quarter quiet on that interesting subject but the furnishments made to the Army for two years past. I am with great regard Dr Sir your friend & Servt.

Harry Innes

